                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                 5:15-cv-66-GCM

MARSHALL LEE BROWN, JR.,                  )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                         ORDER
                                          )
GEORGE T. SOLOMON, et al,                 )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER IS BEFORE THE COURT ON ITS OWN MOTION. The trial in this

matter is set for Tuesday, May 28, 2019, at 10:00 a.m. in the Western District of North

Carolina, Courtroom 2-2, Charlotte Courthouse, 401 W. Trade St., Charlotte, North Carolina.


       IT IS SO ORDERED.

                                        Signed: February 26, 2019
